            Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 1 of 26




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JANE DOE,                                          )
                                                   )
                 Plaintiff,                        )       Civil Action No.
                                                   )
         v.                                        )       Judge:
                                                   )
ALLEGHENY COUNTY d/b/a ALLEGHENY                   )
COUNTY JAIL; ORLANDO HARPER,                       )
individually and in his official capacity;         )
LATOYA WARREN, individually and in her             )
official capacity; KIAH L. MACK, individually      )
and in his official capacity; SIMON                )
WAINWRIGHT, individually and in his official       )
capacity; DANIEL BOSI, individually and in his )
official capacity; RICH PRICE, individually and    )
in his official capacity; DAN HANCOCK,             )
individually and in his official capacity; A.      )
DEVLIN, individually and in his official capacity; )
KEVIN HOFFMAN, individually and in his             )
official capacity; ALEXIS ANDERSON,                )
Individually and in their official capacity;       )
                                                   )       Electronically filed
                                                   )
                 Defendants.                       )



                              COMPLAINT IN CIVIL ACTION

       AND NOW comes the Plaintiff, JANE DOE, by and through her attorneys, Barth &

Associates and Steve M. Barth, Esquire, and brings this Complaint in Civil Action, and in support

thereof alleges as follows:

                                        JURISDICTION

       1.       This action is brought pursuant to 42 U.S.C. § 1983 and the Fifth Amendment,

Eighth Amendment and 14th Amendment to the United States Constitution.




                                               1
               Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 2 of 26




          2.       Jurisdiction is founded on 28 U.S.C. §§ 1331 and 1343 and the aforementioned

statutory and constitutional provisions.

          3.       Venue is proper as all claims set forth herein arose in the Western District of

Pennsylvania and all parties reside in the Western District of Pennsylvania.

                                                      PARTIES

          4.       Plaintiff, JANE DOE, is an adult resident of the Commonwealth of Pennsylvania.

Ms. DOE at the time of the subject civil rights violations was serving a criminal sentence/violation

in the Allegheny County Jail.

          5.       At all times relevant hereto, the Defendant ALLEGHENY COUNTY, doing business as

Allegheny County Jail, was a local state agency organized and existing under the laws of the

Commonwealth of Pennsylvania, authorized to and maintaining the Allegheny County Jail for the

purposes of safely detaining, incarcerating and rehabilitating citizens and inhabitants of Allegheny

County.

          6.       At all times relevant hereto, Defendant ORLANDO HARPER (hereinafter

“DEFENDANT HARPER”) was the Warden of the Allegheny County Jail charged with the control and

supervision of all guards and/or employees, independent contractors, and/or persons employed/working

within the jail. As such, he was responsible for the training, supervision, direction, procedures and

conduct of all guards, staff, personnel, independent contractors, and was responsible for the health and

safety of inmates within the Allegheny County Jail.

          7.       At all times relevant hereto, Defendant HARPER was responsible for creating and

executing policies to ensure the safety, health, and availability and provision of care, custody and control

of all inmates within the Allegheny County Jail. Accordingly, Defendant HARPER was responsible for

formulating and implementing jail guard procedures to protect the safety, health, availability and/or

provision of adequate care and custody to inmates.



                                                      2
             Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 3 of 26



        8.       At all times relevant hereto, Defendant HARPER represented the legal authority and

official policy of ALLEGHENY COUNTY pertaining to all staff actions including but not limited to

correctional guard actions, duties, responsibilities, training, procedures, supervision regarding the safety,

health, housing, availability and/or provision of adequate care, custody and control of inmates. As such,

Defendant HARPER acted under color of state law in those regards.

        9.       At all times relevant hereto, Defendant LATOYA WARREN, (hereinafter “WARREN”)

was the deputy warden of the Allegheny County Jail charged with the control and supervision of all

guards employed within the jail. As such, she was responsible for the training, supervision, direction,

procedures and conduct of all staff including but not limited to correctional guards, and was responsible

for the health, cell assignment, safety, custody, housing and control of inmates within the Allegheny

County Jail.

        10.      At all times relevant hereto, Defendant WARREN represented the legal authority and

official policy of ALLEGHENY COUNTY pertaining to guard actions, duties, responsibilities, training,

procedures, supervision regarding the safety, health, housing, availability and/or provision of adequate

care, custody and control of inmates. As such, Defendant WARREN acted under color of state law in

those regards.

        11.      At all times relevant hereto, Defendant WARREN was responsible for creating and

executing policies to ensure the safety, health, and availability and provision of adequate care, custody

and control to all inmates within the Allegheny County Jail. Accordingly, Defendant WARREN was

responsible for formulating and implementing jail guard procedures to protect the safety, health,

availability and/or provision of adequate care, custody and control to inmates.

        12.      Defendant, KIAH L. MACK, (hereinafter referred to as “Defendant MACK”) was

at all times relevant an Allegheny County Jail Correctional Officer, and acting under color of state

law and was responsible for managing, implementing policy, supervising, making rounds, cell




                                                      3
          Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 4 of 26




assignments, and /or other relevant activity to provide adequate safety and protection to inmates

from other inmates. She is being sued in her individual capacity.

        13.     Defendant, SIMON WAINWRIGHT, (hereinafter referred to as “Defendant

WAINWRIGHT”) was at all times relevant the Deputy Warden of the Allegheny County Jail and

acting under color of state law. In his role as Deputy Warden, Mr. Wainwright was responsible

for the training, cell assignments, housing, supervision, direction, procedures and conduct of all

correctional staff including but not limited to sergeants and guards, and was further responsible

for the safety, health and general well-being of all inmates and detainees. He is being sued in his

individual capacity.

        14.     At all times relevant hereto, Defendant WAINWRIGHT represented the legal authority

and official policy of ALLEGHENY COUNTY pertaining to guard actions, duties, responsibilities,

training, procedures, supervision regarding the safety, health, availability and/or provision of adequate

care, custody and control of inmates. As such, Defendant WAINWRIGHT acted under color of state law

in those regards.

        15.     At all times relevant hereto, Defendant WAINWRIGHT was responsible for creating and

executing policies to ensure the safety, health, and availability and provision of adequate care, custody

and control to all inmates within the Allegheny County Jail. Accordingly, Defendant WAINWRIGHT

was responsible for formulating and implementing jail guard procedures to protect the safety, health,

availability and/or provision of adequate care, custody and control to inmates.

        16.     Defendant, DANIEL BOSI, (hereinafter referred to as “Defendant BOSI") was at

all times relevant a Captain of the Allegheny County Jail and acting under color of state law. In

his role as Captain, Defendant Bosi was responsible for the training, supervision, direction,

procedures and conduct of all correctional staff including but not limited to sergeants and guards,




                                                     4
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 5 of 26




and was further responsible for the safety, health and general well-being of all inmates and

detainees. He is being sued in his individual capacity.

       17.     Defendant, RICH PRICE, (hereinafter referred to as “Defendant PRICE”) was at

all times relevant an Allegheny County Jail Correctional Officer, and acting under color of state

law and was responsible for managing, classification, housing of inmates, implementing policy,

supervising, making rounds, cell assignments, and /or other relevant activity to provide adequate

safety and protection to inmates from other inmates. He is being sued in his individual capacity.

       18.     Defendant,    DAN     HANCOCK,         (hereinafter   referred   to    as   “Defendant

HANCOCK”) was at all times relevant an Allegheny County Jail Correctional Officer, and acting

under color of state law and was responsible for managing, implementing policy, supervising,

making rounds, classification, housing of inmates, cell assignments, and /or other relevant activity

to provide adequate safety and protection to inmates from other inmates. He is being sued in his

individual capacity.

       19.     Defendant, A. DEVLIN, (hereinafter referred to as “Defendant DEVLIN”) was at

all times relevant an Allegheny County Jail Correctional Officer, and acting under color of state

law and was responsible for managing, implementing policy, supervising, making rounds, cell

assignments, and /or other relevant activity to provide adequate safety and protection to inmates

from other inmates. This correctional officer is sued in their individual capacity.

       20.     Defendant, ALEXIS ANDERSON, (hereinafter referred to as “Defendant

ANDERSON”) was at all times relevant an Allegheny County Jail Correctional Officer, and acting

under color of state law and was responsible for managing, implementing policy, supervising,

making rounds, cell assignments, and /or other relevant activity to provide adequate safety and




                                                 5
            Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 6 of 26




protection to inmates from other inmates. This correctional officer is sued in their individual

capacity.

       21.      Defendant, KEVIN HOFFMAN, (hereinafter referred to as “Defendant

HOFFMAN”) was at all times relevant an Allegheny County Jail Correctional Officer, and acting

under color of state law and was responsible for managing, implementing policy, supervising,

making rounds, cell assignments, and /or other relevant activity to provide adequate safety and

protection to inmates from other inmates. This correctional officer is sued in their individual

capacity.

       22.      This suit is against all the Defendants in their individual capacities, and it is alleged

that all Defendants were acting under color of state law with respect to the conduct complained of

in this complaint.

       23.      At all times relevant hereto, all of the Defendants are agents, servants, and/or

employees of ALLEGHENY COUNTY and will be collectively referred to as the “COUNTY

Defendants”.

                                    FACTUAL ALLEGATIONS

       24.      At all times relevant hereto, all Defendants were required to adhere to and enforce

the following policies and procedures:

                a.      All Defendants must not permit any inmate to be subjected to abuse;

                b.      All Defendants must thoroughly investigate allegations of abuse;

                c.      All Defendants define abuse as (1) the use of excessive force upon an
                        inmate, (2) an occurrence of an unwarranted life-threatening act against an
                        inmate; (3) a verbal or written threat to inflict physical injury directed
                        toward an inmate; and/or (4) sexual conduct;

                d.      All Defendants must allow abuse to be reported verbally or in writing to any
                        staff member;


                                                   6
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 7 of 26




              e.    All Defendants agree that sexual harassment of inmates is prohibited;

              f.    All Defendants define harassment as sexual advances, requests for sexual
                    favors, and other verbal, visual or physical contact of a sexual nature,
                    sexually offensive comments or gestures or any physical contact that is of a
                    sexual nature or sexually suggestive;

              g.    All Defendants agree that all sexual contact with inmates is prohibited;

              h.    All Defendants agree that sexual contact refers to any sexual behavior
                    directed towards an inmate; it includes, but is not limited to: rape, any acts
                    or attempts to commit acts which involve sexual contact, sexual abuse or
                    assault, the intentional touching, either directly or through clothing, of the
                    genitalia, anus, groin, breast, inner thighs, or buttocks.


       25.    At all times relevant hereto, the COUNTY Defendants and Defendant

ALLEGHENY COUNTY were also required to adhere to and enforce the following policy and

procedures:

              a.)   These Defendants must consider correctional officer-inmate sexual
                    assaults prevention as one of the highest priorities of service within the
                    correctional setting;
              b.)   These Defendants must work together to identify inmates at risk for sexual
                    assault by other inmates or correctional staff;
              c.)   These Defendants will have an outlined program for responding to sexual
                    assaults of inmates;
              d.)   These Defendants must educate, train, enforce and/or adhere to the proper
                    procedure in reporting sexual assaults and/or fraternization of correctional
                    officers with inmates to make sure that inmates are not being sexually
                    assaulted, raped and/or abused by correctional officers and/or other
                    inmates for any period of time;
              e.)   These Defendants must learn about an inmates’ high risk periods of being
                    sexually assaulted by other inmates and/or correctional staff;
              f.)   These Defendants must learn, supervise and/or report any information that
                    relates to sexual assaults on inmates by correctional staff;
              g.)   These Defendants must make rounds upon the pod pursuant to policy and
                    procedure in order to prevent sexual assaults upon inmates by correctional
                    staff on the pod;
              h.)   These Defendants will review information of any indication of sexual
                    assaults by correctional staff upon inmates on a pod in this institution;
              i.)   These Defendants conducting the rounds on a pod will be continuously
                    alert to violent/suspect/harmful behavior;


                                              7
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 8 of 26




              j.)     These Defendants will train their staff who work with inmates to
                      recognize verbal and behavioral cues that indicate the potential for inmate
                      abuse by correctional staff;
              k.)     These Defendants who recognize an inmate as being potentially abused
                      either physically or sexually are to request immediate
                      intervention/investigation of the situation through the appropriate
                      authorities;
              l.)     These Defendants’ staff who recognize an inmate as being potentially
                      abused by anyone are to request immediate assistance in investigating said
                      matter;
              m.)     Regular, documented supervision should be maintained of a pod by a
                      correctional officer;
              n.)     Regular, documented round should be maintained of a pod by a
                      correctional officer;
              o.)     Constant supervision by a staff member of the pod is required and if a
                      situation arises which requires intervention, it must be investigated
                      immediately and intervention is required if the safety of an inmate is at
                      issue;
              p.)     The procedures for making rounds and how rounds are made as well as
                      inspection of cells should be clearly outlined;
              q.)     Clear, current and accurate information regarding an inmate must be
                      communicated between shifts and correctional personnel pursuant to the
                      procedures of communication;
              r.)     The intervention plan on how to handle inmate abuse by correctional staff
                      that is in progress should be clearly outlined;
              s.)     Procedures for notifying correctional administrators, outside authorities
                      and family members of potential, attempted or completed inmate abuse by
                      correctional staff will be in place;
              t.)     Procedures for documenting the identification and monitoring of potential
                      or attempted inmate abuse by correctional staff will be detailed, as well as
                      procedures for reporting a completed inmate abuse by correctional staff;
              u.)     The intervention plan should specify the procedure for administrative
                      review if an inmate is sexually abused by a correctional staff member or
                      other inmates;
              v.)     A formal procedure of collecting evidence and preserving evidence such
                      as camera footage must be in place and clearly outlined;
              w.)     Must place inmates in the proper classifications;
              x.)     Must place inmates with the appropriate cellmate.

        26.   At all times relevant hereto, the above Defendants knew or should have known

about the following facts and situations existed at the Allegheny County Jail prior to August 8,

2017:

              a.      There are areas of the Allegheny County Jail which are not on camera and

                                                8
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 9 of 26




                     are known to the Defendants which include certain cells on PODS as well
                     as other areas in the jail.

              b.     Cameras assisted the correctional staff in monitoring the jail.

              c.     It was well known that areas off camera at the Allegheny County Jail
                     increased the risk of violent and/or sexual abuse occurring on the jail
                     premises.

              d.     Most pods were only staffed with one correctional officer.

              e.     A correctional officer could arbitrarily and without supervisor approval
                     move inmates from pod to pod as well as cell to cell.

              f.     It is important to classify and house someone properly at a jail because of
                     safety; specifically, an inmate could be put at risk for attacks and increased
                     victimization if an inmate is arbitrarily housed and moved from cell to cell
                     or pod to pod.

              g.     Misconducts/Grievances help notify correctional staff of issues on pods
                     and/or with inmates;

              h.     Intercom system/call button were NOT to be shut off for any reason by the
                     correctional staff because it jeopardized the safety and health of all inmates
                     housed on various pods;

              i.     The intercom system/call button is utilized to notify the correctional staff
                     that an inmate is in distress and in need of possible emergency action such
                     as preventing and/or responding to acts of sexual assault;

              j.     The intercom system/call button is an important safeguard for inmate safety
                     from violence and/or sexual assault from other inmates.

       27.    At all times relevant hereto, Tara Washington, an inmate, was being housed

in Level 4, Pod F.

       28.    At all times relevant hereto, Tara Washington was considered a predator

and as such was housed on Level 4, Pod F because of this categorization by the

Defendants.




                                               9
           Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 10 of 26




       29.     At all times relevant hereto, the Plaintiff was not considered a predator and

was several months pregnant at the time she was housed on Level 4, Pod F.

       30.     At all times relevant hereto, all of the Defendants knew that Tara

Washington was a threat to any cellmate who was assigned to the cell where she was

located on Level 4, Pod F.

       31.     At all times relevant hereto, the Plaintiff was improperly assigned to Level

4, Pod F by any and all of the Defendants to be the cellmate of Tara Washington which

placed her at a substantial risk of harm due to the character and prior conduct of Tara

Washington.

       32.     At all times relevant hereto, Defendant MACK was a correctional officer at the

Allegheny County Jail.

       33.     At all times relevant hereto, Defendant MACK and/or one of the other Defendants

had the authority and was within the scope of her employment to respond to the intercom

system/call button when utilized by an inmate to request information and/or report emergencies

and/or assaults.

       34.     At all times relevant hereto, Defendant MACK and/or one of the other Defendants

was instructed and/or knew that the intercom system/call button was not to be shut off because it

created a substantial risk of harm for the inmates located in a cell because it prevented them from

being able to report assaults and/or other emergencies to the inmate's health, safety, and/or peace

of mind.

       35.     At all times relevant hereto, in the alternative, Defendant MACK and/or one of the

other Defendants was never trained to not shut off the intercom system/ call button by the co-



                                                10
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 11 of 26




Defendants and as such a substantial risk of harm was created against the inmates located in these

cells for assaults, sexual and/or physical, by other inmates.

       36.     At all times relevant hereto, Defendant MACK and/or one of the other Defendants,

with the knowledge and silent consent of the co-Defendants in this matter, began to shut off the

intercom system/call button in an arbitrary and/or capricious manner which created a substantial

risk of harm to inmates being assaulted by other inmates who were housed on Level 4, Pod F.

       37.     At all times relevant hereto, Defendant MACK and/or all of the other Defendants

knew or should have known that the Plaintiff was at a risk of substantial harm of an assault from

her cellmate (Tara Washington) based upon the Plaintiff's conduct which showed that she was in

distress and at a risk of assault on August 7, 2017 and/or August 8, 2017.

       38.     At all times relevant hereto, all of the Defendants knew that Tara Washington was

a threat to any cellmate assigned to her cell based upon the following:

               a.)     Grievances filed by the other inmates;

               b.)     Official Inmate Complaint forms;

               c.)     Confidential informants;

               d.)     Witnessing events;

               e.)     Witnessing attacks;

               f.)     Increased medical requests for unexplained injuries/medical
                       conditions;

               g.)     Incident reports by correctional officers for unexplained
                       injuries/medical conditions;

               h.)     Inmates refusing to cooperate or explain injuries/medical
                       conditions.




                                                 11
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 12 of 26




       39.     On or about the late afternoon/evening of August 7, 2017 one of the named

Defendants assigned the Plaintiff to the cell occupied by Tara Washington on Level 4, Pod F with

knowledge of the substantial harm Tara Washington presented to any cellmate assigned to the cell

as described above and below in this Complaint.

       40.     At all times relevant hereto, the Defendants knew or should have known of the

following:

               a.)     Plaintiff repeatedly attempted to notify the correctional officer on duty
                       (Defendant Mack and/or one of the named Defendants) that she needed to
                       speak with her outside the presence of her cellmate because she feared for
                       her safety and to report a sexual assault.

               b.)     Defendant Mack and/or one of the other Defendants responded to these
                       various requests by eventually shutting off the intercom system/call button
                       which prevented the Plaintiff from being able to obtain help to prevent any
                       further sexual assaults.

               c.)     Plaintiff is sexually assaulted repeatedly after the intercom system/call
                       button is shut off by Defendant Mack and/or one of the other named
                       Defendants on August 8, 2017.

               d.)     Plaintiff recalls seeing a white shirt walk by her door where she was
                       pounding on the door in order to get his attention so that she could have the
                       sexual assaults stop.


       41.     At all times relevant hereto, the Plaintiff's cell mate, Tara Washington, was still

located in her cell at the time she pressed the call button which Defendant MACK and/or all of the

Defendants knew at all times relevant hereto.

       42.     At all times relevant hereto, Defendant MACK and/or all of the Defendants did not

attempt to investigate what the personal matter was which the Plaintiff wanted to discuss with her.

       43.     At all times relevant hereto, Defendant MACK and/or all of the Defendants knew

or should have known that a personal matter could cover topics such as safety, danger, and/or

threats of physical and/or sexual violence.

                                                12
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 13 of 26




       44.     At all times relevant hereto, Defendant MACK and/or all of the Defendants knew

or should have known that the Plaintiff would not be able to speak from inside her cell where her

cellmate was located in order to report feeling threatened by her cellmate.

       45.     At all times relevant hereto, Defendant MACK and/or all of the Defendants

informed the Plaintiff that she was not allowed out of her cell at this time and that she could speak

to an officer during med pass and/or some other time.

       46.     At all times relevant hereto, Defendant MACK and/or all of the Defendants

switched off the intercom system/call button to the cell where the Plaintiff was located and as such,

the Plaintiff was continually sexually assaulted by her cellmate.

       47.     At all times relevant hereto, all of the Defendants knew that inmates located in cells

could tell when the intercom system/call button was shut off because the light above the cell would

no longer light and as such, this created a substantial risk of harm for any inmate housed in a cell

with a violent/aggressive/and/or dangerous inmate.

       48.     At all times relevant hereto, the Plaintiff continued to press the call button/intercom

system while in her cell with her cellmate because she was physically and/or sexually assaulted by

her cell inmate.

       49.     At all times relevant hereto, the Plaintiff was improperly classified and should never

have been assigned a cell with Tara Washington.

       50.     At all times relevant hereto, Tara Washington was improperly classified and should

never have been assigned a cell with the Plaintiff.

       51.     At all times relevant hereto, even though the Plaintiff continued to try to get help

from the on duty correctional officer, no help arrived and the Plaintiff endured sexual abuse from

her cell mate, Tara Washington.


                                                 13
        Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 14 of 26




       52.     At all times relevant hereto, the conduct and actions of Defendant MACK and/or

all of the Defendants was known to the other Defendants in this matter and is evidenced by the

following:

       a.      The area where Defendant MACK was located was equipped with an on/off switch
               for the intercom system/call button which all Defendants knew would be shut off
               by the correctional officers stationed at those areas for a variety of reasons which
               would place any and all inmates housed in those areas at a substantial risk of harm
               from other inmates and/or correctional officers.
       b.      There was no policy or procedure in place which required that the intercom
               system/call button must remain on and open at all times so that an inmate could
               communicate with a correctional officer.
       c.      All of the Defendants knew that when the intercom system was shut off and/or the
               call button disabled/switched off, the inmates located in the cells knew that all
               communications with the correctional staff was shut off.
       d.      All of the Defendants knew or should have known that prior inmates were
               physically and/or sexually assaulted by their cellmates when the call
               button/intercom system was shut off by the correctional staff.

       53.     At all times relevant hereto, the Allegheny County Jail, by and through the conduct

and actions of the COUNTY Defendants, the Defendants knew or should have known of the

conduct of Defendant MACK and other correctional officers in shutting off the intercom

system/call buttons.

       54.     On or about August 8, 2017, Plaintiff JANE DOE was sexually assaulted several

times by her cellmate, Tara Washington, and as a direct and proximate result, she sustained the

following various injuries and damages:

               a.)     Bruising on her breasts;

               b.)     Unwanted touching to her breasts;

               c.)     Unwanted touching to her vaginal area;

               d.)     Mental distress;

               e.)     Aggravation and/or exacerbation of pre-existing conditions;

               f.)     PTSD;

                                                  14
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 15 of 26




               g.)     Anxiety.

       55.     At all times relevant hereto, the intercom system/call button was shut off by

Defendant MACK and prevented the Plaintiff from requesting help while she was sexually

assaulted.

       56.     At all times relevant hereto, all parties can agree that violations are ONLY

punishable by imprisonment, probation, fines and/or what is prescribed by Pennsylvania law.

       57.     All parties can agree that inmates are prohibited from sexually abusing, raping,

sexually assaulting, victimizing and/or having sexual relations with other inmates.

       58.     All parties can agree that nothing under Pennsylvania law allows beatings, corporal

punishment, sexual abuse, sexual assaults, victimization or any other sexual/physical/mental

violence or conduct as part of a sentence for a criminal conviction or plea or violation.

       59.     During the period of time that the Plaintiff was located in her cell with her cellmate

and after she had requested to speak with Defendant MACK about a personal matter several times,

the Plaintiff was attacked and sexually assaulted repeatedly.

       60.     During the period of time that Defendant MACK shut off the intercom system/call

button on this date, the Plaintiff was attacked and sexually assaulted by her cellmate, Tara

Washington, repeatedly.

       61.     At all times relevant hereto, all of the Defendants knew or should have

known of the conduct described in the entire Complaint.

       62.     At all times relevant hereto, the COUNTY Defendants knew or should have known

that Defendant MACK and other correctional staff were shutting off the intercom systems/call

buttons at their stations for a variety of reasons which created a substantial risk of harm to all




                                                 15
          Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 16 of 26




inmates in cells with disabled intercoms/call buttons and prevented these inmates from notifying

staff of assaults, rapes, emergencies and/or any other conduct.

         63.    At all times pertinent hereto, the COUNTY Defendants and other supervisory

named Defendants had knowledge of this systemic failure of the intercom system/call button

procedure, but did nothing in deliberate indifference to the health, safety and welfare of all inmates,

specifically the Plaintiff.

         64.    At all times pertinent hereto, the COUNTY Defendants and other supervisory

named Defendants had knowledge that inmates' grievances were not being delivered to the

appropriate party and/or office in a secure and safe manner which related to this issue with the

correctional staff shutting off the intercom system/call button.

         65.    This systemic failure of the grievance procedure created an intentionally ineffective

system for inmates to communicate their complaints and/or concerns.

         66.    The grievance procedure implemented by the COUNTY Defendants, and followed

by Defendant HARPER, and other supervisory named Defendants, was futile and in deliberate

indifference to the rights of inmates, specifically the Plaintiff.

         67.    At all times relevant during these sexual attacks by inmates on other inmates, it is

believed that the intercom system/call button was shut off by correctional officers for a variety of

reasons which greatly affected the safety, care, custody and control of the inmates housed in these

areas.

         68.    At all times relevant hereto, the following individuals knew or should have known

about the abuse that was occurring at the jail but chose not to report it and acted to promote this

type of conduct:

         a.     Defendant HARPER;
         b.     Defendant WARREN;

                                                  16
           Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 17 of 26




       c.      Defendant WAINWRIGHT;
       d.      Defendant BOSI;
       e.      Defendant MACK;
       f.      Defendant PRICE;
       g.      Defendant HANCOCK;
       h.      Defendant DEVLIN;
       i.      Defendant ANDERSON;
       j.      Defendant HOFFMAN.

       69.      In addition to the above-mentioned personnel, Defendants HARPER,

WAINWRIGHT, BOSI and WARREN, as administration of Allegheny County Jail had a duty to

control and/or supervise all of the correctional officers employed by Allegheny County.

       70.     Additionally, all of the COUNTY DEFENDANTS were responsible for creating

and executing policies to ensure the safety, health, and availability and provision of adequate

supervision of inmates on the pods within Allegheny County Jail.

       71.     Moreover, as the COUNTY Defendants were responsible for formulating and

implementing procedures to protect the safety, health, availability and provision of adequate care,

custody and control as well as proper housing and guard interaction with inmates

       72.     Additionally, the COUNTY Defendants condoned behavior by the named

Defendants that created an environment whereby employees of Allegheny County Jail and/or

inmates were unable to report incidents of inappropriate conduct by fellow employees and/or

supervisory staff and/or other inmates.

       73.     The named Defendants serving in supervisory roles intentionally disregarded

and/or actively condoned in this inappropriate conduct in deliberate indifference to the health,

safety and welfare of all inmates, specifically the Plaintiff.

       74.     Upon information and belief, the COUNTY Defendants had knowledge of this

behavior and/or conduct of correctional staff shutting off intercom systems/call buttons, but did

nothing.

                                                  17
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 18 of 26




       75.     At all times relevant hereto, it is believed that the COUNTY Defendants and

Defendant ALLEGHENY COUNTY knew or should have known of the conduct of all Defendants

on Level 4, pod F and other pods due to the following but not limited to:

               a.)     Grievances filed by the other inmates;

               b.)     Official Inmate Complaint forms;

               c.)     Confidential informants;

               d.)     Witnessing events;

               e.)     Witnessing attacks;

               f.)     Increased medical requests for unexplained injuries;

               g.)     Incident reports by correctional officers for unexplained injuries;

               h.)     Inmates refusing to cooperate or explain injuries.

       76.     By failing to act and/or stop Defendant MACK and/or other named Defendants, all

of the COUNTY Defendants affirmed their conduct and in doing so, acted in deliberate

indifference to health, safety and welfare of all inmates, specifically the Plaintiff.

       77.     No one took any of the pregnant female inmate’s complaints seriously until after

she was sexually assaulted repeatedly.

       78.     As a direct and proximate result of the Defendants’ conduct, Plaintiff suffered the

following injuries:

               a.      Sexual assault;

               b.      Physical abuse;

               c.      Mental Distress;

               d.      Aggravation and/or exacerbation of any pre-existing medical and/or mental
                       condition;

               e.      Post traumatic stress disorder;

                                                  18
        Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 19 of 26




               f.     Emotional Distress;

               g.     Mental Anguish;

               h.     Depression; and,

               i.     Anxiety.

       79. As a result of these injuries, Plaintiff has sustained the following damages:

              a.      She has suffered and will suffer great pain, inconvenience, embarrassment
                      and mental anguish;

              b.      She may be required to pay sums of money for medical attention, medical
                      supplies and medicines;

              c.      Her general health, strength and vitality have been impaired;

              d.      She has been and will be deprived of her earnings;

              e.      Her earning capacity has been reduced and may be permanently impaired;
                      and,

              f.      She has been and will in the future be unable to enjoy various pleasures of
                      life that she previously enjoyed.


                                  COUNT I - 42 U.S.C. §1983
                               PLAINTIFF v. ALL DEFENDANTS

       80. At all times relevant hereto, Defendants were acting under color of the statutes,

ordinances, regulations, customs and usages of Defendant and under the authority of their offices

as law enforcement officers.

       81. Defendants deprived Plaintiff of the rights, privileges, and immunities secured to

him by 42 U.S.C. §1983 and by the Fifth, Eighth and Fourteenth Amendments to the United States

Constitution, as well as the rights, privileges and immunities provided by Plaintiff by the

Pennsylvania state constitution.

       82. Plaintiff’s injuries and damages were the direct and proximate result of the

                                                19
        Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 20 of 26




Defendants’ conduct as follows:

              a.     In failing to recognize that the Plaintiff was the potential victim of sexual
                     assaults at the hands of other inmates;

              b.     In failing to properly housing/classify the Plaintiff and/or Tara Washington;

              c.     In failing to respond properly or adequately to the objective signs that the
                     Plaintiff was the victim of intimidation and coercion by her cellmate;

              d.     In failing to properly monitor the employees, servants and/or agents of the
                     Defendants;

              e.     In failing to provide a safe environment that would have prevented physical
                     and emotional abuse Plaintiff endured while incarcerated at Allegheny
                     County Jail;

              f.     In failing to review information concerning issues related to proper conduct
                     of Corrections Officers and other staff of Allegheny County Jail;

              g.     In failing to outline the procedures for the proper handling of inmates at the
                     Allegheny County Jail;

              h.     Deliberate indifference to the Constitutional rights of the citizens of this
                     Commonwealth;

              i.     Deliberate indifference to the need to protect the citizens and inmates from
                     physical and sexual attacks by Corrections Officers and/or other inmates;

              j.     Deliberate indifference to their Corrections Officers’ use of shutting off the
                     call buttons/intercom system which increased the risk of excessive violence
                     and/or sexual assaults by inmates on inmates;

              k.     Deliberate indifference to the obvious need for training and supervision of
                     their Corrections Officers;

              l.     Failing to properly train their Corrections officers, including Defendants so
                     that intercom systems and/or call buttons were not shut off for any reason
                     when monitoring inmates;

              m.     Failing to properly supervise their Corrections Officers so that inmate on
                     inmate violence which included sexual abuse, physical abuse and mental
                     abuse, would not be applied when housing inmates together;

              n.     In failing to train properly individual corrections officers in safe methods of
                     handling incarcerated persons;

                                               20
Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 21 of 26




    o.    In failing to train properly individual corrections officers in the monitoring
          of incarcerated persons under the care and custody of the Defendants;

    p.    In failing to review information concerning issues related to sexual assaults
          of inmates by cellmates;

    q.    In allowing other inmates to sexually assault and abuse inmates;

    r.    In allowing other inmates to physically abuse other inmates;

    s.    In allowing other inmates to mentally abuse and/or sexually abuse inmates;

    t.    In violating policy and procedures with deliberate indifference;

    u.    In allowing inmates to sexually harass inmates;

    v.    In failing to report to the proper authorities anything about the known sexual
          assaults, abuse and other conduct being performed on the inmates;

    w.    In implementing policies and procedures that infringed on the rights of
          inmates;

    x.    Co-Defendants had actual knowledge of this practice of shutting off the
          intercom system/call buttons which created substantial risk of rapes, sexual
          assaults and harassment of inmates by other inmates, as specified in the
          preceding paragraphs in this Complaint, and yet failed to intervene to
          prevent and/or stop the acts from continuing, despite having a reasonable
          and realistic opportunity to intervene;

    y.    Defendant Correctional Officers, Sergeant and Captain failed to perform
          their requisite duties, namely, to perform routine “rounds” or supervisory
          walk-throughs, which would have alerted them to ongoing rapes, sexual
          assaults and harassment of female inmates by other inmates such as this
          Plaintiff;

    z.    Defendants ignored obvious signs that inmates were raping, sexually
          assaulting and harassing other inmates when the call buttons/intercom
          system was shut off by correctional staff for a variety of reasons;

    aa.   Defendants, after learning of the ongoing rapes, sexual assaults and
          harassment, failed to intervene and protect the Plaintiffs or similar inmates
          situated from further rapes, sexual assaults and harassment;

    bb.   Defendants, after learning of the ongoing rapes, sexual assaults and
          harassment in cells where the intercom system/call buttons were

                                    21
Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 22 of 26




          disabled/shut off, failed to report these findings to the appropriate
          authorities so as to protect the inmates from further rapes, sexual assaults
          and harassment;

    cc.   In failing to place the Plaintiff in the appropriate housing unit;

    dd.   In failing to place Tara Washington in the appropriate housing unit;

    ee.   In failing to provide regular and documented supervision of pod 4 F

    ff.   In failing to take action when they received appropriate information that
          Tara Washington was a threat to other inmates on pod 4 F;

    gg.   In failing to follow the policies and procedures which govern pod 4 F;

    hh.   In failing to do rounds every hour on pod 4 F;

    ii.   In failing to outline the procedures for when the call button/intercom system
          was to be shut off;

    jj.   In failing to provide procedures for communication between shifts,
          correctional officers, administrators and Allegheny County Jail correctional
          personnel regarding the status of a pod in a clear, current and accurate
          fashion;

    kk.   In allowing the intercom button/call button to be shut off for any reason;

    ll.   In failing to outline an intervention plan on how to handle sexually violent
          inmates;

    mm.   In failing to have procedures in place to notify the Allegheny Jail
          administrators, outside authorities and family members of potential,
          attempted or completed sexual attacks on inmates;

    nn.   In failing to provide procedures of documenting the identification and
          monitoring of potential or attempted attacks on inmates by inmates;

    oo.   In failing to monitor the CCTV and communicating and perceived risks;

    pp.   In failing to install cameras in “off camera” areas;

    qq.   In failing to stop housing inmates in “off camera” areas;

    rr.   In recognizing that the jail was built in a way that made it unsafe to house
          inmates in certain cells;


                                    22
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 23 of 26




                ss.     Defendants Harper and Wainwright had actual knowledge that cells that
                        were “off camera” were far more likely to be the location of assaults, both
                        physical and sexual in nature, and they had actual knowledge of other
                        assaults that occurred in “off camera” cells;

                tt.     Defendants Harper and Wainwright had actual knowledge that certain cells
                        were “off camera”, and thus posed an unreasonable risk of harm to inmates;

                uu.     Defendants Harper and Wainwright had a rape/sexual assault tolerance
                        policy established through its failure to punish, reprimand and/or take any
                        corrective or disciplinary measure against Allegheny County Jail employees
                        who failed to intervene to protect or cease sexual assaults between inmates.
                        This created a culture whereby rapes, sexual assaults and sexual harassment
                        of inmates could not only continue, but were both tolerated and permitted;

                vv.     In failing to properly classify the inmates and housing predatory inmates
                        with inmates who would be likely victims.


        83.     At all times relevant, it was the practice, policy and/or custom of Defendants and/or

their officers, including the Defendants to place inmates at a substantial risk of sexually assault by

shutting off call buttons/intercom systems without provocation or cause, thereby depriving

individuals of their rights.

        84.     At all times relevant, it was the practice, policy and/or custom of Defendants to

place inmates at a substantial risk of sexually assault by improperly classifying inmates and/or in

an arbitrary and capricious manner thereby depriving individuals of their rights.

        85.     In clear violation of the United States Constitution, all Defendants allowed inmates

to suffer physical, mental and sexual abuse.

        86.     Defendants, in depriving Plaintiff of his constitutional rights, were intentional,

negligent, recklessly indifferent, willful, wanton, malicious, and outrageous.

        87.     The actions of the individual corrections officers/Defendants as aforesaid resulted

from and were taken pursuant to a policy, practice, and/or custom of the Defendants, which policy,

practice and/or custom is implemented by individual corrections officers.

                                                 23
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 24 of 26




       88.     Defendants have approved and condoned the procedures implemented by and

enforced by the individual correctional officers.

       89.     The Defendants’ failure to recognize or respond to the substantial risk of harm in a

deliberate indifference to the rights of the Plaintiff which included sexual abuse, physical abuse

and mental abuse, presented by their employees, servants and/or agents to inmates while the

inmates were in the care and custody of the Defendants caused Plaintiff’s injuries and damages.

       90.     The unlawful practices, customs and/or policies of the Defendants included the

following as well as the above stated averments:

               a.      Deliberate indifference to the Constitutional rights of the inmates
                       incarcerated in Allegheny County Jail;

               b.      Deliberate indifference to the need to protect the inmates from physical,
                       sexual and mental abuse by other inmates;

               c.      Deliberate indifference to their Corrections officers’ use of excessive force
                       and abuse in controlling and monitoring inmates;

               d.      Deliberate indifference to the obvious need for training and supervision of
                       their Corrections officers and other jail personnel;

               e.      Failing to properly train their Corrections officers so that excessive force
                       and abusive conduct would not be applied to inmates;

               f.      Failing to properly supervise their Corrections officers, including so that
                       excessive force and abusive conduct would not be applied when interacting
                       with inmates;

               g.      In allowing these officers to be unsupervised;

               h.      In allowing and condoning their officers’ actions handling inmates in order
                       to intimidate and coerce citizens who have witnessed Correction Officer
                       misconduct;

               i.      In promoting an atmosphere where citizen’s rights are ignored in order to
                       cover up misconduct;

               j.      In housing inmates in an arbitrary manner;


                                                24
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 25 of 26




               k.       In allowing any correctional employee to be able to classify an inmate
                        without proper authority, training and/or education;

               l.       In allowing access to housing assignments to correctional officers and
                        allowing them to move inmates without any oversight, approval or plan;

               m.       In allowing correctional officers to move inmates;

               n.       In allowing inmates who were predatory to be housed with vulnerable
                        inmates.


       91. Plaintiff also claims reasonable attorneys’ fees and costs from Defendants as

provided for by 42 U.S.C. §1988.

       WHEREFORE, the Plaintiff demand judgment against the Defendants for compensatory

and punitive damages, together with court costs, attorneys’ fees, interest, and all other relief

permitted by the Court. JURY TRIAL DEMANDED.

                        COUNT II– PLAINTIFFS v. ALL DEFENDANTS

       92.     The Plaintiffs incorporate by reference thereto the above paragraphs of the within

Complaint the same as though set forth herein and at length.

       93.     Pursuant to 42 Pa. C.S.A. §8548, Defendant ALLEGHENY COUNTY is the

indemnitor of its employees, the individual corrections officers, for the payment of any judgment

for damages resulting from a judicial determination that an act of either or any of individual

corrections officers was the cause and their actions were within the scope of their duties as

corrections officers.

       94.     Plaintiffs are therefore entitled to recover payment from the Defendant

ALLEGHENY COUNTY for any judgment against the individual Defendant corrections officers

arising from the prior counts of this Complaint.




                                                   25
         Case 2:19-cv-00954-MPK Document 1 Filed 08/05/19 Page 26 of 26




       WHEREFORE, the Plaintiffs demand judgment against the Defendants for compensatory

and punitive damages, together with court costs, attorneys’ fees, interest, and all other relief

permitted by the Court. JURY TRIAL DEMANDED.




                                         JURY DEMAND

       PLAINTIFF REQUESTS THAT ALL ISSUES THAT MAY BE DETERMINED BY A

JURY BE TRIED BY A JURY.



                                               Respectfully submitted,
                                               Barth & Associates


                                               /s/ Steve M. Barth
                                               Steve M. Barth, Esquire
                                               Attorney for the Plaintiff
                                               PA ID No. 89395
                                               P.O. Box 23627
                                               Pittsburgh, PA 15222
                                               (412) 779 – 3806
                                               smbassociates@gmail.com




                                                 26
